GUTHRIE, Chief Justice,
concurring.
It is with extreme personal reluctance that I concur in the opinion of Justice Raper, but find no other alternative after much research and analysis.
This will be a most summary statement, and I shall in no manner attempt to cite authority, but will only attempt to make clear the reasons for my concurrence in this disposal. I suggest that, reduced to its lowest common denominator, to hold otherwise it would be necessary for this writer to engage in semantic sophistry to destroy the common and obvious meanings of two words which appear in Article 16, § 2, Wyoming Constitution, and to impute thereto a meaning I find it impossible to believe was ascribed to them by the writers thereof.
These words are “taxes” and “debt.” I can comfortably rest upon the majority opinion that holds a tax is a tax whether it be ad valorem or excise as long as it is extracted from a taxpayer. It is impossible for this writer to view the use of this all-inclusive word employed by the writers of the Constitution as meaning anything but all such taxes as may be levied for the support of the state government, and particularly it does not contain an invitation to courts to amend that section by inserting the words “except excise taxes.”
It is proper to concede that many appellate courts have diluted the meaning of the word “debt” in a constitutional sense. The genesis of this approach rests, in my view, in its application to the true self-liquidating special fund cases. This has been used as a prop to justify such results, and the writer concedes that it rests rather solidly in fact in such cases, although it may even be suggested that the logical application is suspect, even under the self-liquidating fund cases. The writer finds it hard to say that a debt is not a debt because the holder thereof is limited to certain sources for recovery, and fully sympathizes with the old truism which appears in Mayor and City Council of Baltimore v. Gill, 31 Md. 375, 388 (1869), when it is said that “to raise money on a pledge is to borrow it.” In my view, Section 2 is not only a limitation of debt but a limitation placed upon each legislature so that it may not bind its successor. This is the general rule as set out in 75 Am.Jur.2d, States, Territories, and Dependencies, § 50, p. 449. However, if bonds were issued hereunder they would be debts binding upon the State, at least so far as “the monies derived or to be derived from the excise tax” and the pledge contained in § 9-843, W.S.1957, 1975 Cum.Supp., and the agreement “with the holders of any bonds issued under this act, that the state will not limit or alter the rights hereby vested in the authority to fulfill the terms of any agreements made with the holders thereof, or in *1136any way impair the rights and remedies of such holders.” If bonds are issued thereunder they become debts binding upon the State because the legislature, if it deemed it to be in the public interest, may contract for a term longer than the life of the session, State of Indiana ex rel. Anderson v. Brand, 303 U.S. 95, 58 S.Ct. 443, 82 L.Ed. 685, 113 A.L.R. 1482, rehearing denied 303 U.S. 667, 58 S.Ct. 641, 82 L.Ed. 1123 — this upon the theory of impairment of contract. The effect and application thereof, if this law is approved and bonds issued, would be a real obligation more binding than that of a moral obligation, at least to the extent of the mineral taxes pledged.
Additionally, it has been said the mere use of a taxing authority for debt-service payment creates a constitutional “debt,” Secretary of Transportation v. Mancuso, 278 Md. 81, 359 A.2d 79, 83-84.